Judgment and order affirmed, with costs. Memorandum: We have not overlooked defendant’s request to charge upon the subject of an alleged offer to compromise, and his exception to the charge as made. Since the evidence upon that subject was received without objection on the part of the defendant, we have concluded that, if there was error, it was not prejudicial to the defendant. All concur. (Appeal from a judgment for plaintiff in an action for breach of contract and negligence in repair work. The order denies a motion for a new trial.) Present — Taylor, P. J., McCum, Vaughan, Kimball and Piper, JJ.